Exhibit 10.6

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

(Mark A. Glickman)

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into this 19th day of July, 2012 (the “Effective Date”), by and between Auxilium
Pharmaceuticals, Inc. (the “Company”) and Mark A. Glickman (“Executive”).

 

WHEREAS, the Company entered into an employment agreement with Executive on
February 3, 2012, whereby, among other things, Executive was hired as Senior
Vice President, Sales of the Company (the “Original Agreement”);

 

WHEREAS, the Company desires to promote Executive to serve as its Executive Vice
President, Sales and Marketing,

 

WHEREAS, Executive desires to be employed with the Company as its Executive Vice
President, Sales and Marketing, and

 

WHEREAS, in connection with such promotion, the Company and Executive desire to
amend and restate the Original Agreement pursuant to the terms of this Agreement
to provide for Executive’s new position, and, in connection with such new
position to provide for a new annual salary and target bonus amount as well as
provide for a grant of additional options to purchase the Company’s Common
Stock.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                                                                                     
Employment.  The Company hereby agrees to employ Executive, and Executive hereby
accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.  This Agreement shall be effective as of the Effective
Date and shall continue until February 3, 2015, unless sooner terminated
pursuant to the terms of this Agreement (the “Initial Term”).  In addition, this
Agreement shall automatically renew for periods of one (1) year unless either
party gives written notice to the other party at least ninety (90) days prior to
the end of the Initial Term or any one (1) year renewal period, as applicable,
that this Agreement shall not be further extended.  Nothing in this Agreement
shall be construed as giving Executive any right to be retained in the employ of
the Company, and Executive specifically acknowledges that Executive shall be an
employee-at-will of the Company, and thus subject to discharge at any time by
the Company with or without Cause (as defined in Section 2.8) and without
compensation of any nature except as provided in Section 2 below.  The Initial
Term, together with any one-year renewal period shall be referred to as the
“Term.”

 

1.1                               Duties and Responsibilities.  Commencing on
the Effective Date, Executive shall serve as Executive Vice President, Sales and
Marketing, of the Company and shall perform all duties and accept all
responsibilities incident to such position as may be reasonably assigned to
Executive by the Company’s Board of Directors (the “Board”) or by the Chief
Executive Officer of the Company.

 

1

--------------------------------------------------------------------------------


 

1.2                               Extent of Service.  Executive agrees to use
Executive’s best efforts to carry out Executive’s duties and responsibilities
under Section 1.1 hereof and, consistent with the other provisions of this
Agreement, to devote substantially all of Executive’s business time, attention
and energy thereto.  The foregoing shall not be construed as preventing
Executive from making investments in other businesses or enterprises, provided
that Executive agrees not to become engaged in any other business activity
which, in the reasonable judgment of the Board, is likely to interfere with
Executive’s ability to discharge Executive’s duties and responsibilities to the
Company.

 

1.3                               Base Salary.  For all the services rendered by
Executive hereunder, the Company shall, as of the Effective Date, pay Executive
a base salary (“Base Salary”) at the annual rate of $360,000, payable bi-weekly
in installments at such times as the Company customarily pays its other senior
level executives.  Executive’s Base Salary shall be reviewed annually for
appropriate increases by the Board or the Compensation Committee of the Board
pursuant to the normal performance review policies for senior level executives.

 

1.4                               Executive Representations. Executive hereby
represents and warrants to the Company that he is not subject or a party to any
employment agreement, non-competition covenant, non-disclosure agreement or
other agreement, covenant, understanding or restriction of any nature whatsoever
which would prohibit Executive from executing this Agreement and performing
fully his duties and responsibilities hereunder, or which would in any manner,
directly or indirectly, limit or affect the duties and responsibilities which
may now or in the future be assigned to Executive by the Company. Further, the
Company expects Executive not to, and Executive hereby acknowledges and agrees
that he will not, use any proprietary or confidential information of any prior
employer in the performance of his duties for the Company.

 

1.5                               Performance Share Award, Stock Options and
Restricted Stock.

 

(a)                                 Effective as of the date of the Original
Agreement, Executive was granted a non-qualified option to purchase 55,000
shares (the “Original Option Grant”) of the Company’s common stock at an
exercise price per share equal to the last reported sale price of a share of the
Company’s common stock on the NASDAQ Global Select Market on February 3, 2012. 
Vesting of the Original Option Grant will continue as provided for in the
Original Agreement over four years with twenty-five percent (25%) of the grant
amount vesting in each of the four years, based on continued employment,
beginning on February 3, 2012, the date of the Original Agreement.  The Original
Option Grant will continue to be subject to the terms of the Company’s 2004
Equity Compensation Plan, as amended and restated (the “Plan”), and the standard
option agreement used by the Company for its senior level executives, which was
executed by the Company and Executive.

 

(b)                                 The Performance Share Award provided for in
the Original Agreement and for which the Company and Executive have executed a
Performance Share Award Agreement shall continue to be outstanding and vest as
provided for in such Performance Share Award Agreement and be subject to the
terms of the Plan.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The restrictions on the 3,000 shares of
restricted stock granted to Executive on February 3, 2012, pursuant to the
Original Agreement, and shall continue to lapse as follows:

 

·                                          February 3, 2013: 1,000 shares of
3,000 restricted stock grant;

 

·                                          February 3, 2014: 1,000 shares of
3,000 restricted stock grant;

 

·                                          February 3, 2015: 1,000 shares of
3,000 restricted stock grant.

 

(d)                                 As of the Effective Date, Executive shall be
granted a non-qualified option to purchase 10,000 shares (the “Promotion Option
Grant”) of the Company’s common stock at an exercise price per share equal to
the last reported sale price of a share of the Company’s common stock on the
NASDAQ Global Select Market on the Effective Date.  Vesting of the Promotion
Option Grant will be over four years with twenty-five percent (25%) of the grant
amount vesting on each of the first, second, third and fourth anniversaries of
the Effective Date, based on continued employment.  The Promotion Option Grant
will be subject to the terms of the Company’s 2004 Equity Compensation Plan, as
amended and restated (the “Plan”), and the standard form of option agreement
used by the Company for its senior level executives.

 

1.6                               Incentive Compensation.  Executive shall
participate in short-term and long-term incentive programs established by the
Company for its senior level executives generally, at levels determined by the
Board or the Chief Executive Officer.  Executive’s incentive compensation shall
be subject to the terms of the applicable plans and shall be determined based on
Executive’s individual performance and Company performance as determined by the
Board or the Chief Executive Officer.  Executive’s target annual bonus
eligibility amount shall be 45% of Base Salary (as may be increased from time to
time, “Target Annual Bonus”), subject to achievement of goals to be established
by the Board or the Chief Executive Officer.  Any annual incentive compensation
earned by Executive shall be paid on or after January 1 but not later than March
15 of the fiscal year following the fiscal year for which the annual incentive
compensation is earned.

 

1.7                               RESERVED.

 

1.8                               Retirement and Welfare Plans.  Executive shall
participate in employee retirement and welfare benefit plans made available to
the Company’s senior level executives as a group or to its employees generally,
as such retirement and welfare plans may be in effect from time to time and
subject to the eligibility requirements of the plans.  Nothing in this Agreement
shall prevent the Company from amending or terminating any retirement, welfare
or other employee benefit plans or programs from time to time as the Company
deems appropriate.

 

1.9                               Reimbursement of Expenses; Vacation. 
Executive shall be provided with reimbursement of reasonable expenses related to
Executive’s employment by the Company on a basis no less favorable than that
which may be authorized from time to time for senior level executives as a
group, and shall be entitled to vacation and personal days commensurate with
those provided to other senior level executives of the Company, in accordance
with the Company’s pay for time not worked policies.

 

3

--------------------------------------------------------------------------------


 

1.10                        Relocation.  Executive is required to relocate to
the Philadelphia, Pennsylvania metropolitan area within a reasonable time
following February 3, 2013.  The Company shall reimburse Executive for certain
expenses related to his relocation as specifically set forth in the relocation
policy of the Company.

 

2.                                                                                     
Termination.  Executive’s employment shall terminate upon the occurrence of any
of the following events described in this Section 2.  Upon a termination of
Executive’s employment as described in this Section 2, Executive agrees to
resign all positions, including as an officer of the Company.

 

2.1                               Termination Without Cause; Non-Renewal Before
A Change of Control.

 

(a)                                 The Company may remove Executive at any time
without Cause (as defined in Section 2.8) from the position in which Executive
is employed hereunder upon not less than 30 days’ prior written notice to
Executive.  The Company shall have discretion to terminate Executive’s
employment during the notice period and pay continued Base Salary in lieu of
notice.  For purposes of this Section 2.1, if the Company fails to renew the
Term of this Agreement then in effect in accordance with Section 1, such failure
to renew shall be treated as an involuntary termination of Executive by the
Company without Cause.

 

(b)                                 If Executive’s employment terminates as
described in subsection (a) above and Executive executes and does not revoke a
written release upon such removal, in a form provided by the Company, of any and
all claims against the Company and all related parties with respect to all
matters arising out of Executive’s employment by the Company, or the termination
thereof (the “Release”), Executive shall be entitled to receive the following
severance compensation, as long as Executive complies with the terms of Sections
4, 5, 6, 7 and 8 below:

 

(i)                                     Executive shall receive severance
payments in an amount equal to (A) 1.0 times Executive’s annual Base Salary at
the rate in effect at the time of Executive’s termination plus (B) 1.0 times
Executive’s average annual bonus paid by the Company to Executive for the fiscal
year preceding the fiscal year in which Executive’s termination of employment
occurs; provided, that if such termination occurs prior to payment of
Executive’s annual bonus for 2012, then “average annual bonus” for purposes of
this subsection (i) shall be equal to the Target Annual Bonus for the year of
termination.  The severance amount shall be paid in equal monthly installments
over the 12-month period following Executive’s termination of employment (the
“Severance Period”).  Such monthly payments shall commence within 60 days after
the effective date of the termination, subject to Executive’s execution and
non-revocation of the Release.

 

(ii)                                  Provided that Executive is eligible for
and timely elects COBRA continuation coverage, during the Severance Period, the
Company will reimburse Executive for the monthly COBRA cost of continued
coverage for Executive, and, where applicable, his or her spouse and dependents,
paid by Executive under the Company’s group health plan pursuant to section
4980B of the Code, less the amount that Executive would be required to
contribute for such health coverage if Executive were an active employee of the
Company.  These payments will commence within 60 days following the termination
date and will be paid on the first payroll date of each month.

 

4

--------------------------------------------------------------------------------


 

(iii)                               Executive shall receive any benefits accrued
in accordance with the terms of any applicable benefit plans and programs of the
Company.

 

(iv)                              Executive agrees that if Executive fails to
comply with Section 4, 5, 6, 7 or 8 below, all payments under this Section 2.1
shall immediately cease.

 

2.2                               Termination Without Cause; Resignation for
Good Reason; Non-Renewal After A Change of Control.

 

(a)                                 If (i) the Company terminates Executive’s
employment without Cause,  (ii) Executive resigns for Good Reason (as defined in
Section 2.8) or (iii) the Company fails to renew the Term of this Agreement then
in effect in accordance with Section 1, in each case, during the one-year period
following a Change of Control, this Section 2.2 shall apply.

 

(b)                                 If Executive’s employment terminates as
described in subsection (a) above and Executive executes and does not revoke a
Release, Executive shall be entitled to receive the following severance
compensation, as long as Executive complies with the terms of Sections 4, 5, 6,
7 and 8 below:

 

(i)                                     Executive shall receive a lump sum
severance payment in an amount equal to (A) 1.5 times Executive’s annual Base
Salary at the rate in effect at the time of Executive’s termination, plus (B)
1.5 times Executive’s average annual bonus paid by the Company to Executive for
the fiscal years preceding the fiscal year in which Executive’s termination of
employment occurs; provided, that if such termination occurs prior to payment of
Executive’s annual bonus for 2012, then “average annual bonus” for purposes of
this subsection (i) shall be equal to the Target Annual Bonus for the year of
termination.  The payment shall be made within 60 days after the effective date
of the termination of employment, subject to Executive’s execution and
non-revocation of the Release.

 

(ii)                                  Provided that Executive is eligible for
and timely elects COBRA continuation coverage, during the 18-month period
following Executive’s terminate date (the “Change of Control Severance Period”),
the Company will reimburse Executive for the monthly COBRA cost of continued
coverage for Executive, and, where applicable, his or her spouse and dependents,
paid by Executive under the Company’s group health plan pursuant to section
4980B of the Code, less the amount that Executive would be required to
contribute for such health coverage if Executive were an active employee of the
Company.  These payments will commence within 60 days following the termination
date and will be paid on the first payroll date of each month.

 

(iii)                               All outstanding stock options held by
Executive at the date of Executive’s termination of employment shall become
fully exercisable on the date of termination and all stock awards held by
Executive at the date of Executive’s termination of employment shall become
fully vested and exercisable as of the date of termination.

 

(iv)                              Executive shall receive any benefits accrued
in accordance with the terms of any applicable benefit plans and programs of the
Company.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Executive agrees that if Executive
materially breaches Section 4, 5, 6, 7 or 8 below, all payments under this
Section 2.2 shall immediately cease.

 

2.3                               Voluntary Termination.  Executive may
voluntarily terminate Executive’s employment for any reason upon 30 days’ prior
written notice.  In such event, after the effective date of such termination,
except as provided in Section 2.2 with respect to a resignation for Good Reason,
no further payments shall be due under this Agreement, except that Executive
shall be entitled to any benefits accrued in accordance with the terms of any
applicable benefit plans and programs of the Company.

 

2.4                               Disability.  The Company may terminate
Executive’s employment if Executive has been unable to perform the material
duties of Executive’s employment for a period of 90 days in any 12-month period
because of physical or mental injury or illness (“Disability”); provided,
however, that the Company shall continue to pay Executive’s Base Salary until
the Company acts to terminate Executive’s employment.  Executive agrees, in the
event of a dispute under this Section 2.4 relating to Executive’s Disability, to
submit to a physical examination by a licensed physician jointly selected by the
Board and Executive.  If the Company terminates Executive’s employment for
Disability, no further payments shall be due under this Agreement, except that
Executive shall be entitled to any benefits accrued in accordance with the terms
of any applicable benefit plans and programs of the Company.

 

2.5                               Death.  If Executive dies while employed by
the Company, the Company shall pay to Executive’s executor, legal
representative, administrator or designated beneficiary, as applicable, any
benefits accrued under the Company’s benefit plans and programs.  Otherwise, the
Company shall have no further liability or obligation under this Agreement to
Executive’s executors, legal representatives, administrators, heirs or assigns
or any other person claiming under or through Executive.

 

2.6                               Cause.  The Company may terminate Executive’s
employment at any time for Cause (as defined in Section 2.8) upon written notice
to Executive, in which event all payments under this Agreement shall cease. 
Executive shall be entitled to any benefits accrued before Executive’s
termination in accordance with the terms of any applicable benefit plans and
programs of the Company.

 

2.7                               Notice of Termination.  Any termination of
Executive’s employment shall be communicated by a written notice of termination
to the other party hereto given in accordance with Section 12.  The notice of
termination shall (i) indicate the specific termination provision in this
Agreement relied upon, (ii) briefly summarize the facts and circumstances deemed
to provide a basis for a termination of employment and the applicable provision
hereof, and (iii) specify the termination date in accordance with the
requirements of this Agreement.

 

2.8                               Definitions.

 

(a)                                 “Cause” shall mean any of the following
grounds for termination of Executive’s employment:

 

(i)                                     Executive shall have been convicted of,
or entered a plea of guilty to, a felony,

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Executive intentionally and continually
fails to perform Executive’s reasonably assigned material duties to the Company
(other than a failure resulting from Executive’s incapacity due to physical or
mental illness), which failure has continued for a period of at least 30 days
after a written notice of demand for substantial performance, signed by a duly
authorized officer of the Company, has been delivered to Executive specifying
the manner in which Executive has failed substantially to perform,

 

(iii)                               Executive engages in willful misconduct in
the performance of Executive’s duties, or

 

(iv)                              Executive materially breaches Section 4, 5, 6,
7 or 8 below.

 

(b)                                 “Change of Control” as used herein, a
“Change of Control” shall be deemed to have occurred if:

 

(i)                                     Any “person” (as such term is used in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of a transaction in which the Company becomes a subsidiary
of another corporation and in which the stockholders of the Company, immediately
prior to the transaction, will beneficially own, immediately after the
transaction, shares entitling such stockholders to more than 50% of all votes to
which all stockholders of the parent corporation would be entitled in the
election of directors; or

 

(ii)                                  The consummation of (A) a merger or
consolidation of the Company with another corporation where the stockholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such stockholders to more than 50% of all votes to which all
stockholders of the surviving corporation would be entitled in the election of
directors or (B) a sale or other disposition of all or substantially all of the
assets of the Company.

 

(iii)                               After the Effective Date, directors are
elected such that a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election.

 

provided, however, an event described in Section 2.8(b)(i) through (iii) shall
not be treated as a Change of Control hereunder unless such event also
constitutes a “change in control event” within the meaning of Section 409A of
the Code.

 

(c)                                  “Good Reason” shall mean the occurrence of
any of the following events or conditions, unless Executive has expressly
consented in writing thereto, or except as a result of Executive’s physical or
mental incapacity or as described in the last sentence of this subsection (c):

 

(i)                                     a material reduction in Executive’s Base
Salary;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  a substantial reduction of Executive’s
duties and responsibilities hereunder; or

 

(iii)                               the Company requires that Executive’s
principal office location be moved to a location more than 50 miles from
Executive’s principal office location immediately before the change.

 

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination unless (A) Executive gives written notice of termination for Good
Reason within 30 days after the event giving rise to Good Reason occurs, (B) the
Company does not correct the action or failure to act that constitutes the
grounds for Good Reason, as set forth in Executive’s notice of termination,
within 30 days after the date on which Executive gives written notice of
termination and (C) Executive actually resigns within 30 days following the
expiration of the cure period.

 

2.9                               Section 409A.

 

(a)                                 This Agreement shall be interpreted to avoid
any penalty sanctions under section 409A of the Code.  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under section 409A of the Code, then such benefit or payment shall be
provided in full (to extent not paid in part at earlier date) at the earliest
time thereafter when such sanctions will not be imposed.  For purposes of
section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon Executive’s “separation
from service” (within the meaning of such term under section 409A of the Code),
each payment made under this Agreement shall be treated as a separate payment,
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.  In no event shall
Executive, directly or indirectly, designate the calendar year of payment,
except as permitted under section 409A of the Code.  Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of
Executive’s execution of the Release, directly or indirectly, result in
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year.

 

(b)                                 Notwithstanding anything herein to the
contrary, if, at the time of Executive’s termination of employment with the
Company, the Company has securities which are publicly traded on an established
securities market and Executive is a “specified employee” (as such term is
defined in section 409A of the Code) and it is necessary to postpone the
commencement of any payments or benefits otherwise payable under this Agreement
as a result of such termination of employment to prevent any accelerated or
additional tax under section 409A of the Code, then the Company will postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Executive) that are not otherwise paid within the ‘short-term deferral
exception’ under Treas. Reg. §1.409A-1(b)(4), and the ‘separation pay exception’
under Treas. Reg. §1.409A-1(b)(9)(iii), until the first payroll date that occurs
after the date that is six months following Executive’s “separation from
service” (as such term is defined under section 409A of the Code) with the
Company.  If any payments are postponed due to such requirements, such postponed
amounts will be paid in a lump sum to Executive on the first payroll date that

 

8

--------------------------------------------------------------------------------


 

occurs after the date that is six months following Executive’s separation from
service with the Company.  If Executive dies during the postponement period
prior to the payment of postponed amount, the amounts postponed on account of
section 409A of the Code shall be paid to the personal representative of
Executive’s estate within 60 days after the date of Executive’s death.

 

(c)                                  All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that (A) any reimbursement shall be for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (B) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year, (C) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred and (D) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

 

3.                                                                                     
Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2 of this Agreement, Executive
hereby waives Executive’s right to receive payments under any severance plan or
similar program applicable to all employees of the Company.

 

4.                                                                                     
Confidentiality.  Executive agrees that Executive’s services to the Company and
its subsidiaries and any successors or assigns (collectively, the “Employer”)
were and are of a special, unique and extraordinary character, and that
Executive’s position places Executive in a position of confidence and trust with
the Employer’s customers and employees.  Executive also recognizes that
Executive’s position with the Employer will give Executive substantial access to
Confidential Information (as defined below), the disclosure of which to
competitors of the Employer would cause the Employer to suffer substantial and
irreparable damage.  Executive recognizes, therefore, that it is in the
Employer’s legitimate business interest to restrict Executive’s use of
Confidential Information for any purposes other than the discharge of
Executive’s employment duties at the Employer, and to limit any potential
appropriation of Confidential Information by Executive for the benefit of the
Employer’s competitors and to the detriment of the Employer.  Accordingly,
Executive agrees as follows:

 

(a)                                 Executive will not at any time, whether
during or after the termination of Executive’s employment, reveal to any person
or entity any of the trade secrets or confidential information of the Employer
or of any third party which the Employer is under an obligation to keep
confidential (including but not limited to trade secrets or confidential
information respecting inventions, products, designs, methods, know-how,
techniques, systems, processes, software programs, works of authorship, customer
lists, projects, plans and proposals) (“Confidential Information”), except as
may be required in the ordinary course of performing Executive’s duties as an
employee of the Employer, and Executive shall keep secret all matters entrusted
to Executive and shall not use or attempt to use any such information in any
manner which may injure or cause loss or may be calculated to injure or cause
loss whether directly or indirectly to the Employer.

 

9

--------------------------------------------------------------------------------


 

(b)                                 The above restrictions shall not apply to:
(i) information that at the time of disclosure is in the public domain through
no fault of Executive; (ii) information received from a third party outside of
the Employer that was disclosed without a breach of any confidentiality
obligation; (iii) information approved for release by written authorization of
the Employer; or (iv) information that may be required by law or an order of any
court, agency or proceeding to be disclosed; provided Executive shall provide
the Employer notice of any such required disclosure once Executive has knowledge
of it and will help the Employer to the extent reasonable to obtain an
appropriate protective order.

 

(c)                                  Further, Executive agrees that during
Executive’s employment Executive shall not take, use or permit to be used any
notes, memoranda, reports, lists, records, drawings, sketches, specifications,
software programs, data, documentation or other materials of any nature relating
to any matter within the scope of the business of the Employer or concerning any
of its dealings or affairs otherwise than for the benefit of the Employer. 
Executive further agrees that Executive shall not, after the termination of
Executive’s employment, use or permit to be used any such notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data, documentation or other materials, it being agreed that all of the
foregoing shall be and remain the sole and exclusive property of the Employer
and that, immediately upon the termination of Executive’s employment, Executive
shall deliver all of the foregoing, and all copies thereof, to the Employer, at
its main office.

 

(d)                                 Executive agrees that upon the termination
of Executive’s employment with the Employer, Executive will not take or retain
without written authorization any documents, files or other property of the
Employer, and Executive will return promptly to the Employer any such documents,
files or property in Executive’s possession or custody, including any copies
thereof maintained in any medium or format.  Executive recognizes that all
documents, files and property which Executive has received and will receive from
the Employer, including but not limited to scientific research, customer lists,
handbooks, memoranda, product specifications, and other materials (with the
exception of documents relating to benefits to which Executive might be entitled
following the termination of Executive’s employment with the Employer), are for
the exclusive use of the Employer and employees who are discharging their
responsibilities on behalf of the Employer, and that Executive has no claim or
right to the continued use, possession or custody of such documents, files or
property following the termination of Executive’s employment with the Employer.

 

5.                                                                                     
Intellectual Property.

 

(a)                                 If at any time or times during Executive’s
employment Executive shall (either alone or with others) make, conceive,
discover or reduce to practice any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection) (herein called “Developments”) that (i) relates to the business of
the Employer or any customer of or supplier to the Employer or any of the
products or services being developed, manufactured or sold by the Employer or
which may be used in relation therewith, (ii) results from tasks assigned to
Executive by the Employer or (iii) results from the use of premises or personal
property (whether tangible or intangible) owned,

 

10

--------------------------------------------------------------------------------


 

leased or contracted for by the Employer, such Developments and the benefits
thereof shall immediately become the sole and absolute property of the Employer
and its assigns, and Executive shall promptly disclose to the Employer (or any
persons designated by it) each such Development, and Executive hereby assigns
any rights Executive may have or acquire in the Developments and benefits and/or
rights resulting therefrom to the Employer and its assigns without further
compensation and shall communicate, without cost or delay, and without
publishing the same, all available information relating thereto (with all
necessary plans and models) to the Employer.

 

(b)                                 Upon disclosure of each Development to the
Employer, Executive will, during Executive’s employment and at any time
thereafter, at the request and cost of the Employer, sign, execute, make and do
all such deeds, documents, acts and things as the Employer and its duly
authorized agents may reasonably require:

 

(i)                                     to apply for, obtain and vest in the
name of the Employer alone (unless the Employer otherwise directs) letters
patent, copyrights or other analogous protection in any country throughout the
world and when so obtained or vested to renew and restore the same; and

 

(ii)                                  to defend any opposition proceedings in
respect of such applications and any opposition proceedings or petitions or
applications for revocation of such letters patent, copyright or other analogous
protection.

 

(c)                                  In the event the Employer is unable, after
reasonable effort, to secure Executive’s signature on any letters patent,
copyright or other analogous protection relating to a Development, whether
because of Executive’s physical or mental incapacity or for any other reason
whatsoever, Executive hereby irrevocably designates and appoints the Employer
and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and on Executive’s behalf and stead to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letter patents, copyright and
other analogous protection thereon with the same legal force and effect as if
executed by Executive.

 

6.                                                                                     
Non-Competition.  While Executive is employed at the Employer and for a period
of one (1) year after termination of Executive’s employment (for any reason
whatsoever, whether voluntary or involuntarily), Executive will not, without the
prior written approval of the Board, whether alone or as a partner, officer,
director, consultant, agent, employee or stockholder of any company or other
commercial enterprise, directly or indirectly engage in any business or other
activity in the United States or Canada which competes with the Employer in the
sale of the pharmaceutical or other products being manufactured, marketed,
distributed or developed by the Employer while Executive is employed by Employer
and at the time of termination of such employment.  The foregoing prohibition
shall not prevent Executive’s employment or engagement after termination of
Executive’s employment by any company or business organization, as long as the
activities of any such employment or engagement, in any capacity, do not involve
work on matters related to the products being developed, manufactured, or
marketed by the Employer at the time of termination of Executive’s employment. 
Executive shall be permitted to own securities of a public company not in excess
of five percent of any

 

11

--------------------------------------------------------------------------------


 

class of such securities and to own stock, partnership interests or other
securities of any entity not in excess of five percent of any class of such
securities and such ownership shall not be considered to be in competition with
the Employer.

 

7.                                                                                     
Non-Solicitation.

 

(a)                                 While Executive is employed at the Employer
and for a period of one (1) year after termination of such employment (for any
reason, whether voluntary or involuntarily), Executive agrees that Executive
will not:

 

(i)                                     directly or indirectly solicit, entice
or induce any customer to become a customer of any other person, firm or
corporation with respect to products then sold or under development by the
Employer or to cease doing business with the Employer, and Executive shall not
approach any such person, firm or corporation for such purpose or authorize or
knowingly approve the taking of such actions by any other person;

 

(ii)                                  directly or indirectly solicit or recruit
any employee of the Employer to work for a third party other than the Employer
(excluding newspaper or similar print or electronic solicitations of general
circulation); or

 

(b)                                 This Section 7 does not apply to any general
solicitation not focused to any group of customers itemized on a customer list
of the Employer.

 

8.                                                                                     
Non-Disparagement.  While Executive is employed at the Employer and for a period
of one (1) year after termination of such employment (for any reason, whether
voluntary or involuntarily), Executive agrees to refrain from making any public
statement about the Employer, or its directors, officers, employees, affiliates
or agents that would disparage, or reflect unfavorably upon the image or
reputation of the Employer, or its directors, officers, employees, affiliates or
agents.

 

9.                                                                                     
General Provisions.

 

(a)                                 Executive acknowledges and agrees that the
type and periods of restrictions imposed in Sections 4, 5, 6, 7 and 8 of this
Agreement are fair and reasonable, and that such restrictions are intended
solely to protect the legitimate interests of the Employer, rather than to
prevent Executive from earning a livelihood.  Executive recognizes that the
Employer competes worldwide, and that Executive’s access to Confidential
Information makes it necessary for the Employer to restrict Executive’s
post-employment activities in any market in which the Employer competes, and in
which Executive’s access to Confidential Information and other proprietary
information could be used to the detriment of the Employer.  In the event that
any restriction set forth in this Agreement is determined to be overbroad with
respect to scope, time or geographical coverage, Executive agrees that such a
restriction or restrictions should be modified and narrowed, either by a court
or by the Employer, so as to preserve and protect the legitimate interests of
the Employer as described in this Agreement, and without negating or impairing
any other restrictions or agreements set forth herein.

 

(b)                                 Executive acknowledges and agrees that if
Executive should breach any of the covenants, restrictions and agreements
contained herein, irreparable loss and injury would

 

12

--------------------------------------------------------------------------------


 

result to the Employer, and that damages arising out of such a breach may be
difficult to ascertain.  Executive therefore agrees that, in addition to all
other remedies provided at law or at equity, the Employer shall be entitled to
have the covenants, restrictions and agreements contained in Sections 4, 5, 6, 7
and 8 specifically enforced (including, without limitation, by temporary,
preliminary, and permanent injunctions and restraining orders) by any state or
federal court in the Commonwealth of Pennsylvania having equity jurisdiction and
Executive agrees to subject Executive to the jurisdiction of such court.

 

(c)                                  Executive agrees that if the Employer fails
to take action to remedy any breach by Executive of this Agreement or any
portion of this Agreement, such inaction by the Employer shall not operate or be
construed as a waiver of any subsequent breach by Executive of the same or any
other provision, agreement or covenant.

 

(d)                                 Executive acknowledges and agrees that the
payments and benefits to be provided to Executive under this Agreement are
provided as consideration for the covenants in Sections 4, 5, 6, 7 and 8 hereof.

 

10.                                                                              
Survivorship.  The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

 

11.                                                                              
Mitigation.  Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

 

12.                                                                              
Notices.  All notices and other communications required or permitted under this
Agreement or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

 

If to Executive, to the current address shown in the records of the Company, or
to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

13.                                                                              
Recoupment Policy. Executive agrees that Executive will be subject to any
compensation clawback or recoupment policies that may be applicable to Executive
as an employee of the Company, as in effect from time to time and as approved by
the Board or a duly authorized committee thereof, to comply with the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

 

13

--------------------------------------------------------------------------------


 

14.                                                                              
Contents of Agreement; Amendment and Assignment.

 

(a)                                 This Agreement sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior agreements and understandings concerning
Executive’s employment by the Company and cannot be changed, modified, extended
or terminated except upon written amendment approved by the Board and executed
on its behalf by a duly authorized officer and by Executive.

 

(b)                                 All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, executors, administrators, legal representatives,
successors and assigns of the parties hereto, except that the duties and
responsibilities of Executive under this Agreement are of a personal nature and
shall not be assignable or delegatable in whole or in part by Executive.  The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company, within 15 days of such succession,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.

 

15.                                                                              
Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.  If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

16.                                                                              
Remedies Cumulative; No Waiver.  No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity.  No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

17.                                                                              
Withholding.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. 
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

 

18.                                                                              
Miscellaneous.  This Agreement may be executed in counterparts, each of which is
an original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.

 

14

--------------------------------------------------------------------------------


 

19.                                                                              
Governing Law.  This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions or canons of construction that construe agreements against
the draftsperson.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Adrian Adams

 

Name:

Adrian Adams

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Mark A. Glickman

 

Mark A. Glickman

 

--------------------------------------------------------------------------------

 